Citation Nr: 1527424	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-21 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disability to include emphysema, claimed as due to smoking, Agent Orange, or exposure to various other noxious fumes in service. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Roanoke, Virginia, regional office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination of his lung disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the Veteran is presumed to have been exposed to herbicides such as Agent Orange, and that July 2012 private medical records include Agent Orange in the list of occupational exposures during a discussion of his lung disability, the threshold for obtaining a VA examination has been crossed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess whether his current pulmonary disease is related to a disease or injury in service.  The examiner should review the claims folder.  All indicated tests and studies should be conducted.  

The examiner should answer the following questions:

a)  Is any current lung disability or disease (disease or disability shown at any times since 2010) at least as likely as not caused by the presumed exposure to herbicides in service? 

b)  Is it at least as likely as not that any current lung disability or disease was caused by exposure to gas grenades, smoke grenades, burning sewage, or the exhaust from helicopters or various land vehicles in service?

c)  If the answer to both (a) and (b) are negative, is it as likely as not that the Veteran's lung disability had its onset in service or is otherwise the result of a disease or injury in active service?

The reasons and bases for all opinions should be provided.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for that opinion should be noted, and any outstanding evidence that might enable the opinion to be supplied should be identified.  

2.  If any benefit sought in a perfected appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




